June 19, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                            RICHARD HAASE, Appellant

NO. 14-11-00114-CV                         V.

                  MEISSNER, BOLTE & PARTNER GBR, Appellee
                      ________________________________

        This cause, an appeal from an order signed November 5, 2010 granting appellee
Meissner, Bolte & Partner GBR’s motion to strike the pleadings in intervention of
appellant Richard Haase, was heard on the transcript of the record. The record shows
that the judgment is not final. We therefore order the appeal DISMISSED.

      We order appellant Richard Haase to pay all costs incurred in this appeal.



      We further order this decision certified below for observance.